Citation Nr: 1721485	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  15-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from February 1983 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  Jurisdiction was retained by the RO in Winston-Salem, North Carolina.

An August 2016 Board decision granted the request to reopen the claim, and remanded the claim for further development.  The development has been completed and associated with the claims file, and this matter is now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Pes planus, and a sixth toe, were noted on entry into service; clear and unmistakable evidence demonstrates they were not permanently aggravated by service.

2.  Clear and unmistakable evidence demonstrates that the Veteran's sixth metatarsal (sixth toe), with partial fusion of fifth and sixth metatarsals, and a dorsal exostosis of fifth metatarsal, preexisted service and were not aggravated by service.

3.  The Veteran's plantar fasciitis is not shown to be causally or etiologically related to any disease, injury, or incident in service. 
CONCLUSIONS OF LAW

1.  The Veteran's pes planus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

2.  The Veteran's sixth metatarsal and toe, with partial fusion of fifth and sixth metatarsals, and a dorsal exostosis of fifth metatarsal, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

3.  The Veteran's plantar fasciitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that an April 2013 notice letter fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and a private treatment record are all in the claims file.  The Veteran has not identified any records for VA to obtain whatsoever.  

At the time of the August 2016 Board remand, it was possible that there may have been service treatment records in the process of being uploaded into the VBMS electronic claims file.  Subsequently, several service personnel records were uploaded into VBMS.  Thus, any records in the process of being uploaded were personnel records, not service treatment records.  Moreover, the notation referenced in the prior Board remand was in fact an April 2013 note (not dated April 2016 as transcribed in error in the remand) associated with the existing service treatment records that show there was one x-ray that was unable to be scanned.  In this case involving the Veteran's right foot, however, the service treatment records in the claims file already show that a right foot x-ray revealed a sixth metatarsal.  There is no indication any relevant service treatment records relating to the Veteran's right foot are missing from the claims file.  His enlistment examination and report of medical history, records of complaint, podiatry clinic records, and medical board proceeding records are all in the claims file.  Nevertheless, in September 2016, a request was sent to the NPRC for all service treatment records and personnel records, and all available records were received.  The Board finds therefore that there is no indication that any relevant records are missing from the file, and therefore that the duty to assist has been satisfied.

VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The August 2016 Board remand also directed that the Veteran be afforded a VA examination.  Subsequently, an August 2016 VA examination was performed.  The examiner reviewed the claims file, interviewed the Veteran, examined him, provided adequate rationale for his conclusions, and answered all of the questions posed by the Board.  Therefore, the Board finds the VA examination is adequate upon which to base a decision, and that there was substantial compliance with the Board's remand directives and VA's duty to assist has been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.

When a preexisting disease or injury is noted on the entrance examination report, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 C.F.R. § 3.306(a) (2016).  With regard to veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (2016); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003).  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat veteran to show increased disability for section 1153 purposes unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

The Veteran served on active duty in the U.S. Army from February 1983 to April 1983 in recruit training.  He claims that he has a foot disability that was aggravated by his active service.

The Veteran's December 1982 enlistment examination report notes that the Veteran was found on examination to have "moderate" pes planus.  The physician also noted on the December 1982 report of medical history that the Veteran had an "accessory digit" on his right foot (i.e., a sixth toe).  See p.9-12 of  33.  A March 16, 1983 treatment record shows the Veteran complained of his sixth toe on his right foot bothering him for three days.  Examination revealed pain to palpation, but no swelling or redness.  An assessment was recorded of flat feet and an extra toe.  He was referred to podiatry for further evaluation and an arch support.  See p.19 of 33.  A podiatry clinic note of the same date noted a plan of soft shoes for 14 days.  See id.  An April 6, 1983 record shows the Veteran reported foot pain after a 10-mile march.  It was noted that the Veteran had six toes, it was noted that it was questionable whether the Veteran would make it through basic training, and he was referred to podiatry.  See p.20 of 33.  A podiatry clinic note of the same date shows diagnosed congenital abnormality, with an atavistic sixth digit with dorsal exostosis.  A plan for a medical board was noted.  See p.20 of 33.  An April 6, 1983 Entrance Physical Standards Board Proceedings report shows the Veteran had pain with marching, running, and long standing, he had six metatarsals with dorsal exostosis - "congenital malformation (ETPS), with the sixth metatarsal confirmed by x-ray.  A diagnosis was recorded of "EPTS sixth metatarsal with dorsal exostosis," a waiver was not recommended, and a profile was noted.  See p.7 of 33.  The Veteran's commanding officer issued a memorandum reporting that the Veteran expressed a strong desire to continue his service.  An April 1983 record shows the Veteran was ordered to be discharged for failure to meet the procurement medical fitness standards.  See p.25 of 33. 

The Board acknowledges that the Veteran reported in his request to reopen the claim that after a hike with full gear during basic training, his foot was very red on the side near his sixth toe and he was told by his sergeant to go to medical, and that he believes that his basic training aggravated his preexisting foot condition.  He wrote in his notice of disagreement that he concedes his foot condition was not incurred in service, but rather, he contends it was aggravated by service.

The Board also acknowledges a July 2013 letter written by a nurse practitioner at Eastern Medical Associates in which he wrote the Veteran required wider boots for work, and that his present boots were causing foot pain.

As shown above, the Veteran's "moderate" pes planus and sixth toe were clearly noted on entry into service.  Therefore, based on the objective findings noted on entry into service, the presumption of soundness is not for application with regard to his pes planus and sixth metatarsal digit and toe.

The August 2016 VA examination report shows the VA examiner noted a review of the service treatment records, and that the Veteran reported a history of chronic right foot pain that worsened during his approximate two months of service.  He reported experiencing chronic daily right foot pain, worse with weight bearing, wearing shoes, or wearing boots.  He reported a decreased ability to stand or walk for prolonged periods, and a decreased ability to wear shoes or boots for more than 4 or 5 hours at a time.  The examiner noted diagnoses of right foot pes planus and plantar fasciitis.  Regarding the pes planus, the examiner noted right foot pain on use and on manipulation, and characteristic callouses, but no swelling on use.  The examiner noted the Veteran uses arch supports but remained symptomatic.  Regarding his plantar fasciitis, extreme tenderness on the plantar surface, and decreased longitudinal arch height were noted.  Other findings included six toes on right foot, with partial fusion of fifth and sixth metatarsals and dorsal exostosis on the fifth metatarsal.  The examiner characterized the Veteran's overall right foot conditions as "moderate."  The examiner noted that an x-ray of the right foot did not show any arthritis.  The x-ray revealed six digits, with partial fusion of the fifth and sixth metatarsals, dorsal exostosis from the fifth metatarsal, and pes planus.

The VA examiner opined that the Veteran's right foot pes planus, and "congenital" sixth metatarsal and toe with partial fusion of fifth and sixth metatarsals and a dorsal exostosis of fifth metatarsal, clearly and unmistakably existed prior to service and were not aggravated beyond their natural progression by his service.  The examiner noted that the pes planus, and sixth metatarsal and toe, were noted on entry into service, and that the dorsal exostosis related to the fused fifth and sixth metatarsals were noted while the Veteran was in basic training (again, having noted they are congenital).  The examiner explained that the reported redness and swelling were acute responses to overuse or friction on the lateral foot from footwear of insufficient width, neither of which symptoms, by themselves, would represent a chronic or permanent condition.  He added that it would be expected to resolve after a few days of rest and a soft shoe profile.  The examiner opined that the current examination and x-rays are consistent with the report of examination from active duty, and that there was nothing observed on examination, or reported on the x-rays, or otherwise any evidence that would indicate a permanent exacerbation of these conditions.  The examiner further noted that there was no documentation of treatment sought for this condition from 1983 to 2013, i.e., 30 years.  The examiner emphasized that there was a lack of any evidence of permanent worsening.  Regarding the plantar fasciitis, the examiner opined that it is less likely than not related to his service.  The examiner reasoned that the condition represented a new diagnosis, and there was no evidence to support a contention that it was related to any incident in service over 30 years prior.

In light of the above, the Board finds that there is clear and unmistakable evidence that the Veteran's preexisting right pes planus and right sixth toe, which were noted on entry, were not aggravated by his active service beyond the natural progress of the disease.  Further, the Board finds that there is clear and unmistakable evidence that the Veteran's right sixth metatarsal (and toe), with partial fusion of the right fifth and sixth metatarsals, and a dorsal exostosis of the right fifth metatarsal, preexisted service (as they were not noted on entry), and clear and unmistakable evidence they were not aggravated by his service.  The Board finds the opinion of the August 2016 VA examiner to be the most probative in this regard.  The VA examiner's opinion is uncontroverted by any medical evidence.  Regarding the pes planus, the Board adds that it was specifically noted as "moderate" on entry into service, and the VA examiner opined that it was "moderate" on examination in 2016.  Also, the conclusion that the Veteran's dorsal exostosis preexisted service is supported by the same finding in the medical board proceeding.  See STRs, p.7 of 33.  Also, consistent with the examiner's rationale, the Board notes that there is no record of complaint of any foot trouble from 1983 until 2013.

Regarding the Veteran's right plantar fasciitis, the Board finds that the preponderance of the evidence is against finding that it is related to the Veteran's active service.  The VA examiner's opinion is not contradicted by any medical evidence.  There is no evidence of any plantar fasciitis until the August 2016 VA examination.  The Board adds that the Veteran was thoroughly examined in service, more than once by podiatry, and no plantar fasciitis was ever found in service, or until 2016.

The Board acknowledges all of the Veteran's assertions, including the fact that his right foot was asymptomatic when he entered service, and that he required a profile and treatment in service, and that his right foot was red and swollen around his sixth toe when he left, which he believes shows that his preexisting right foot conditions were permanently aggravated by his service.  See, e.g., Form 9, April 2015.  This is not consistent with the commanding officer's memorandum in which the Veteran expressed a strong desire to continue service, suggesting that the foot discomfort was an acute issue and not permanent aggravation.  While the Board acknowledges his apparently sincere belief, the Board ultimately finds the opinion of the VA examiner to be by far more probative, which is based on objective medical findings and testing, including x-rays, comparison to the service treatment records, and is supported by a detailed rationale.

In summary, the Board concludes that service connection for a right foot condition, to include pes planus, plantar fasciitis, and a right sixth metatarsal and sixth toe, with partial fusion of fifth and sixth metatarsals and a dorsal exostosis of fifth metatarsal is not warranted.  As a preponderance of the evidence the claim for plantar fasciitis, and clear and unmistakable evidence against the other foot conditions, the "benefit of the doubt" rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right foot condition, to include pes planus, plantar fasciitis, and a sixth metatarsal and toe, with partial fusion of fifth and sixth metatarsals, and a dorsal exostosis of fifth metatarsal, is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


